t c memo united_states tax_court justin w hansen petitioner v commissioner of internal revenue respondent docket no filed date michael b kratville for petitioner j anthony hoefer for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency of dollar_figure in and an accuracy-related_penalty of dollar_figure under sec_6662 a on petitioner’s federal_income_tax tax for his taxable_year the issue remaining for decision is whether petitioner is entitled for his taxable_year to exclude from gross_income under sec_104 dollar_figure of the total of dollar_figure that he received in settlement of several claims against his former employer we hold that he is not findings_of_fact some of the facts have been stipulated by the parties and are so found at the time petitioner filed the petition he resided in indiana from until martin marietta materials inc martin marietta employed petitioner at a mine near weeping water nebraska weeping water mine on a date in early date before july petitioner’s supervisor ray fleischman mr fleischman assaulted petitioner on a job site by throwing him to the ground and pushing his face into limestone powder we shall refer to the assault that took place in early date as the mine assault petitioner sustained some bruises as a result of the mine assault peti- 1all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure tioner reported that assault to the plant manager at the weeping water mine on date mr fleischman engaged in an unsafe working practice mr fleischman’s unsafe practice while on duty at the weeping water mine petitioner reported mr fleischman’s unsafe practice to the assistant plant manager at that mine and to the martin marietta ethics hotline martin marietta hotline on date mr fleischman appeared at petitioner’s home threatened him and assaulted him because petitioner had reported mr fleischman’s unsafe practice to the assistant plant manager at the weeping water mine and had called the martin marietta hotline we shall refer to the assault that took place on date as the home assault petitioner sustained some bruises and a small cut on his foot as a result of the home assault petitioner called the police to report the home as- sault he also reported that assault to the plant manager at the weeping water mine and to the martin marietta hotline on date petitioner called the mine safety and health administration msha to complain about mr fleischman’s unsafe practice msha sent an investigator to the weeping water mine to investigate petitioner’s complaint thereafter that 2during the martin marietta hotline was a company service that allowed its employees to report on an anonymous basis to martin marietta’s corporate management safety concerns and other work-related issues investigator issued a citation to martin marietta for a violation of federal mine safety regulations concerning work on electri- cally powered equipment because of the home assault on date petitioner applied to the district_court of cass county nebraska cass county district_court for a so-called harassment protection order protection order against mr fleischman which that court granted on the same date on date the cass county district_court granted mr fleischman a protection order against petitioner on date martin marietta terminated petitioner’s employment at the weeping water mine on the ground that peti- tioner was unable to communicate with fellow employees on date petitioner filed a discrimination complaint petitioner’s mine act discrimination complaint against martin marietta with msha under sec_105 of the federal mine safety and health act of mine act publaw_91_173 83_stat_753 current version pincite u s c sec_815 an msha investigator interviewed peti- 3petitioner’s mine act discrimination complaint is not part of the record in this case sec_105 of the mine act u s c sec_815 prohibits a mine operator from firing or discriminating against inter alia an employed miner who has made a complaint against the employer under any provision of the mine act including inter alia complaints of alleged safety violations at a covered continued tioner regarding that complaint during that interview peti- tioner indicated that he was seeking from martin marietta rein- statement to the position that he had held at that company before it terminated his employment on date and all moneys and benefits to which he would have been entitled if martin marietta had not terminated his employment because of petitioner’s mine act discrimination complaint the u s secretary of labor secretary of labor filed on peti- tioner’s behalf a discrimination complaint petitioner’s fmshrc discrimination complaint against martin marietta with the federal mine safety and health review commission fmshrc we shall refer collectively to petitioner’s mine act discrimination complaint and petitioner’s fmshrc discrimination complaint as the msha complaints on date petitioner filed a so-called charge of discrimination against martin marietta with the nebraska equal opportunity commission nebraska discrimination complaint in continued mine site 4petitioner’s fmshrc discrimination complaint is not part of the record in this case 5in the nebraska discrimination complaint petitioner re- quested that that complaint also be filed with the federal equal employment opportunity commission feeoc in support of his complaint to the feeoc petitioner relied on title vii of the civil rights act of publaw_88_352 tit vii 78_stat_253 current version pincite u s c secs 2000e-2000e-17 which continued the nebraska discrimination complaint petitioner alleged that martin marietta had discriminated against him based on his sex and his status as a whistleblower petitioner alleged that the legal bases for the claims asserted in the nebraska discrimina- tion complaint were sections and of the nebraska fair employment practice act nebraska fepa on date an administrative law judge entered an order temporary reinstatement order with respect to peti- tioner’s fmshrc discrimination complaint in that order the administrative law judge granted petitioner temporary economic reinstatement to his former position at martin marietta which was to be effective as of the date of that order the temporary reinstatement order provided that it would remain in effect until the fmshrc resolved the claims that the secretary of labor continued addresses discrimination in employment based on race color religion sex or national origin u s c sec 2000e-2 a 6sec of the nebraska fepa prohibits inter alia an employer from discharging failing to hire or harassing an employee or applicant for employment on the basis of race color religion sex disability marital status or national origin neb rev stat ann sec west 7sec of the nebraska fepa prohibits inter alia an employer from discriminating against an employee for opposing or refusing to carry out an act that is unlawful under either federal or state law neb rev stat ann sec west had asserted on petitioner’s behalf in petitioner’s fmshrc discrimination complaint on date petitioner and martin marietta entered into an agreement entitled settlement and general release agreement settlement agreement pursuant to which martin marietta agreed to pay to petitioner a total of dollar_figure settle- ment amount the settlement agreement provided in pertinent part this settlement and general release agreement agreement is made on this 18th day of date by and between justin hansen and martin marietta aggregates martin marietta materials inc and martin marietta corporation collectively referred to herein as martin marietta materials inc whereas justin hansen has filed complaints pend- ing before the federal mine safety and health review commission under sec_105 of the federal mine safety and health act collectively referred to as msha complaints a complaint with the nebraska equal opportunity commission on date hereinafter referred to as the nebraska complaint and a grievance filed on or about date alleging violation of the collective bargaining agree- ment between martin marietta materials inc and the international union of operating engineers hereinafter referred to as the grievance 8the temporary economic reinstatement that the administra- tive law judge granted petitioner required martin marietta to pay wages to petitioner under the same terms as if his employment had not terminated on date however martin marietta was not required to reemploy petitioner at the weeping water mine or at any other martin marietta job site 9no grievance that petitioner filed on or about date is part of the record in this case we shall refer to that grievance as the union grievance whereas martin marietta materials inc has denied and continues to deny all of the allegations and claims made by justin hansen against martin marietta materials inc whereas justin hansen and martin marietta mater- ials inc now desire to settle and resolve in full all disputes between them to provide for the with- drawal and dismissal with prejudice of all complaints made by justin hansen against martin marietta materi- als inc including the msha complaints the nebraska complaint and the grievance and to effect the release and discharge of all claims described in the general release contained herein now therefore the parties agree as follows in consideration of the covenants contained herein martin marietta materials inc shall pay to justin hansen the total sum of one hundred twenty thousand dollars dollar_figure this sum is to be apportioned as follows a twenty thousand dollars dollar_figure is attributable to justin hansen’s claims for back wages and such sum shall be subject_to standard withholdings for taxes and shall be reported on a w2 form this amount shall be paid directly to justin hansen on or before the payment_date described in subparagraph c below b one hundred thousand dollars dollar_figure is attributable to justin hansen’s claims of emotional distress and his attorney’s fees and such sum shall be reported on a form_1099 and shall not be subject_to_withholding this amount shall be paid jointly to justin hansen and michael kratville on or before the payment_date described in subparagraph c below c they sic payments described in this paragraph shall be made on or before the later of the tenth day following the execution of the agreement or the third 3rd day following issu- ance of an order by judge bulluck dismissing the msha complaints including the dissolution of the temporary reinstatement order and written confirmation of the withdrawal and dismissal of the nebraska complaint and the grievance in consideration of the covenants contained herein justin hansen hereby releases acquits and forever discharges martin marietta materials inc its masters servants principals agents officers directors employees subsidiaries parent or affili- ated corporations and successors collectively em- ployer of and from any and all claims or causes of action arising under the title vii of the civil rights act of the americans with disabilities act the fair labor standards act the federal mine safety and health act of the nebraska fair employment prac- tice act and any other statute regulation or ordi- nance of the united_states or any state including nebraska or subdivision thereof or the common_law or public policy of the united_states or any state in- cluding nebraska or subdivision thereof and any and all other claims for liability damages losses ex- penses costs and attorney fees or pension or retire- ment or health insurance benefits except for vested pension benefits if any of whatsoever nature and whether sounding in tort or contract or otherwise which have arisen or might arise from the facts and circumstances forming the basis of the msha complaints the nebraska complaint or the grievance or which have arisen or may arise from justin hansen’s employment with employer or the termination thereof in consideration of the covenants herein justin hansen agrees to waive any claim which he might have for reinstatement with employer and further agrees that he will not hereafter apply for employment or accept employment with employer justin hansen acknowledges and agrees that he has consulted with his attorney in connection with the review and execution of this agreement and that he has had adequate opportunity to do so in further consideration of the aforesaid justin hansen agrees to withdraw with prejudice the msha complaints the nebraska complaint the grievance and any other related actions or charges against em- ployer as being fully compromised settled and agreed and further agrees not to institute or be a party to any future action against employer or others in regard to any of the foregoing the parties agree to cause judge bulluck to dismiss the msha complaints with prejudice to cause the nebraska complaint to be dis- missed with prejudice and to cause the grievance to be dismissed with prejudice the parties acknowledge and agree that the actions to be taken by third parties including judge bulluck the nebraska equal opportunity commission and any party necessary to the dismissal of the grievance including the international union of operating engi- neers and any assigned arbitrator as described in this agreement are indispensable prerequisites to agreement in this matter and are essential elements of this agreement the parties further agree to act in good_faith to ensure that the third parties identified in this agreement take the actions described in this agreement the parties further agree that should any third party fail to take the actions described in this agreement this agreement shall be considered null and void and the parties shall return to the status that existed between them prior to the making of this agree- ment pursuant to paragraph a of the settlement agreement on date martin marietta paid petitioner dollar_figure which was equal to the dollar_figure portion of the settlement amount that according to that agreement was attributable to petitioner’s claims for back wages dollar_figure back wages award less federal and state taxes withheld by martin marietta pursuant to para- graph a of the settlement agreement martin marietta reported the dollar_figure back wages award in form_w-2 wage and tax statement form_w-2 that it issued to petitioner for his taxable_year pursuant to paragraph b of the settlement agreement martin marietta sent petitioner’s attorney the dollar_figure portion of the settlement amount that according to that agreement was attributable to petitioner’s claims of emotional distress and his attorney’s fees dollar_figure emotional distress and legal fees award on date petitioner’s attorney paid to peti- tioner a total of dollar_figure which was equal to the dollar_figure emotional distress and legal fees award less dollar_figure of attorney’s fees and costs pursuant to paragraph b of the settlement agreement martin marietta reported the dollar_figure emotional distress and legal fees award in form 1099-misc miscellaneous income form 1099-misc that it issued to peti- tioner for his taxable_year petitioner timely filed form 1040ez income_tax return for single and joint filers with no dependents for his taxable_year return in that return petitioner included in gross_income the dollar_figure back wages award that martin marietta reported in form_w-2 that it issued to him for his taxable_year petitioner did not include in gross_income in his return the dollar_figure emotional distress and legal fees award that martin marietta reported in form 1099-misc that it issued to him for that taxable_year respondent issued to petitioner a notice_of_deficiency for his taxable_year notice in that notice respondent determined inter alia that the dollar_figure emotional distress and legal fees award is includible in petitioner’s gross_income opinion petitioner has the burden of establishing that the determi- nations in the notice are wrong see rule a 290_us_111 sec_61 provides the following sweeping definition of the term gross_income except as otherwise provided in this subtitle gross_income means all income from whatever source derived not only is sec_61 broad in its scope commis- sioner v schleier 515_us_323 exclusions from gross_income must be narrowly construed id sec_104 provides that gross_income does not include the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on ac- count of personal physical injuries or physical sick- ness the regulations under sec_104 provide in pertinent part the term damages received whether by suit or agree- ment means an amount received other than workmen’s compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs the supreme court of the united_states supreme court summarized the requirements of sec_104 as follows in sum the plain language of sec_104 the text of the applicable regulation and our decision in burke establish two independent requirements that a taxpayer must meet before a recovery may be excluded under sec_104 first the taxpayer must demon- strate that the underlying cause of action giving rise to the recovery is based upon tort or tort type rights and second the taxpayer must show that the damages were received on account of personal injuries or sickness commissioner v schleier supra pincite when the supreme court issued its opinion in commissioner v schleier supra sec_104 as in effect for the year at issue in schleier required inter alia that in order to be excluded from gross_income an amount of damages had to be received on account of personal injuries or sickness after the supreme court issued its opinion in schleier congress amended amendment sec_104 effective for amounts received after date by adding the requirement that in order to be excluded from gross_income any amount received must be on account of personal injuries that are physical or sickness that is physicaldollar_figure small_business job protection act of publaw_104_188 sec 110_stat_1838 the sec_104 provides that emotional distress is not to be treated as a physical injury or physical sickness for purposes of sec_104 except for damages not in excess of the amount_paid for medical_care attributable to emotional distress in this connection the legislative_history of the amendment states it is intended that the term emotional distress in- cludes symptoms eg insomnia headaches stomach disorders which may result from such emotional distress h conf rept pincite ndollar_figure 1996_3_cb_741 n amendment does not otherwise change the requirements of sec_104 or the analysis set forth in commissioner v schleier supra it imposes an additional requirement in order for an amount to qualify for exclusion_from_gross_income under that section where damages are received pursuant to a settlement agree- ment such as is the case here the nature of the claim that was the actual basis for settlement controls whether such damages are excludable under sec_104 504_us_229 the determination of the nature of the claim is factual 102_tc_116 affd in part revd in part and remanded on another issue 70_f3d_34 5th cir 58_tc_32 where there is a settlement agreement that determination is usually made by reference to it see 349_f2d_610 10th cir affg tcmemo_1964_33 robinson v commissioner supra pincite if the settlement agreement lacks express language stating what the amount_paid pursuant to that agreement was to settle the intent of the payor is critical to that determination knuckles v commissioner supra pincite see also 290_f2d_283 2d cir affg per curiam tcmemo_1960_ although the belief of the payee is relevant to that in- quiry the character of the settlement payment hinges ultimately on the dominant reason of the payor in making the payment agar v commissioner supra pincite 79_tc_680 affd without published opinion 749_f2d_37 9th cir whether the settlement payment is excludable from gross_income under sec_104 depends on the nature and the character of the claim asserted and not upon the validity of that claim see 87_tc_236 affd 835_f2d_67 3d cir 76_tc_116 affd without published opinion 676_f2d_682 1st cir seay v commissioner supra pincite it is petitioner’s position that it was the intention of the parties to the settlement agreement that the dollar_figure back wages award was to be included but that the dollar_figure emotional dis- tress and legal fees award was not to be included in peti- tioner’s gross_income in support of that position petitioner points out that he sustained some bruises as a result of the mine assault and the home assault by mr fleischman and contends that the only claims of petitioner remaining to be settled at the time the parties executed the settlement agreement were his claims relating to those bruises the settlement agreement rejects petitioner’s position the settlement agreement expressly provided that petitioner and martin marietta entered into that agreement in order to resolve the claims that petitioner asserted against that company in the msha complaints the nebraska discrimination complaint and the union grievancedollar_figure although petitioner had sustained some bruises as a result of the mine assault and the home assault by mr fleischman none of the claims that petitioner asserted in those complaints and that grievance and that are disclosed by the record in this case was for damages on account of those bruises or any other alleged personal physical injuries or physical sickness paragraph of the settlement agreement provided that in consideration of the covenants set forth in that agreement martin marietta was to pay petitioner a total of dollar_figure that was to be apportioned as follows dollar_figure was attributable to petitioner’s claims for back wages and dollar_figure was attribut- able to his claims of emotional distress and his attorney’s fees paragraph a of the settlement agreement providing for the dollar_figure back wages award required martin marietta to report that dollar_figure in form_w-2 issued to petitioner which it did 11the settlement agreement identified the msha complaints the nebraska discrimination complaint and the union grievance as the only complaints and grievance that petitioner filed against martin marietta the settlement agreement also stated that the parties desired to provide for the dismissal of all complaints made by justin hansen against martin marietta materials inc including the msha complaints the nebraska complaint and the grievance emphasis added we believe that the parties to the settlement agreement used the word including out of an abun- dance of caution there is no evidence in the record establish- ing that petitioner filed any other complaints or grievances against martin marietta see infra note paragraph b of the settlement agreement providing for the dollar_figure emotional distress and legal fees award required martin marietta to report that dollar_figure in form_1099 issued to peti- tioner which it diddollar_figure paragraph of the settlement agreement provided that in consideration of inter alia the dollar_figure settlement amount that martin marietta agreed in paragraph of that agreement to pay to petitioner petitioner was to release martin marietta from all claims that formed the basis of the msha complaints the nebraska discrimination complaint and the union grievancedollar_figure 12the court takes judicial_notice of the instructions for form 1099-misc the type of form_1099 which martin marietta issued to petitioner for his taxable_year and in which that company reported as income the dollar_figure emotional distress and legal fees award those instructions state inter alia that the following items are to be reported in that form as other in- come generally any damages for nonphysical injuries or sickness and any other taxable damages those instructions further state in pertinent part generally report all compen- satory damages for nonphysical injuries or sickness such as employment discrimination or defamation 13paragraph of the settlement agreement further provided that petitioner was to release martin marietta from any claims arising under the americans with disabilities act ada and the fair labor standards act flsa as well as any and all other claims for liability which have arisen or might arise from the facts and circumstances forming the basis of the msha complaints the nebraska discrimination complaint or the union grievance there is no evidence in the record establishing that petitioner asserted any claims against martin marietta under either the ada or the flsa see supra note with respect to the provision releasing martin marietta from any and all other claims that provision appears to be boilerplate language to which we do not attribute any significance see ndirika v commissioner tcmemo_2004_250 paragraph sec_5 and of the settlement agreement required as indispensable prerequisites to the settlement agreement that petitioner and martin marietta cause the msha complaints the nebraska discrimination complaint and the union grievance to be dismissed with prejudice and provided that that agreement was to be null and void if those complaints and that grievance were not dismissed with prejudice on the record before us we find that the intention of the parties to the settlement agreement as reflected by the express terms of that agreement was that the dollar_figure emotional distress and legal fees award that petitioner received from martin marietta was to be included in his gross_income it is not clear why the parties to the settlement agreement characterized that dollar_figure amount as attributable to petitioner’s claims of emotional distress and attorney’s fees but they did what is clear from the settlement agreement is that petitioner did not receive any portion of the dollar_figure emotional distress and legal fees award on account of personal physical injuries or physical sicknessdollar_figure 14as discussed supra note sec_104 provides that emotional distress is not to be treated as a physical injury or physical sickness for purposes of sec_104 except for damages not in excess of the amount_paid for medical_care attributable to emotional distress petitioner does not contend that he sought medical treatment or paid for medical_care attributable to any emotional distress that he claims to have suffered as a result of martin marietta’s actions on the record before us we find that petitioner has failed to carry his burden of establishing that he received the dollar_figure emotional distress and legal fees award from martin marietta on account of personal physical injuries or physical sicknessdollar_figure on that record we further find that that dollar_figure award is not excludable under sec_104 from petitioner’s gross_income for his taxable_year dollar_figure we have considered all of the contentions and arguments of petitioner that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the parties’ concessions decision will be entered for respondent as to the defi- ciency and for petitioner as to the penalty under sec_6662 15assuming arguendo that petitioner had established that he received a portion of the dollar_figure emotional distress and legal fees award on account of personal physical injuries or physical sickness on the record before us we would find that petitioner has failed to establish the portion of that award that he received on account of any such personal physical injuries or physical sickness 16we presume that the parties are in agreement regarding the treatment of the attorney’s fees paid out of the settlement amount to petitioner’s attorney which they did not address at trial and do not address on brief see 543_us_426
